ADAMS, Circuit Judge,
concurring.
Reasonable persons undoubtedly will differ over the appropriate scope of the right of freedom of expression enshrined in the Constitution; indeed, one of the First Amendment’s special strengths is that it ensures that the question of its ambit is itself a proper subject of free and vigorous debate. Spirited exchanges are likely to arise over virtually any First Amendment issue, and to a considerable extent the very existence of those exchanges demonstrates the vitality and value of the Amendment’s guarantees. The fact that this case, involving a corporation’s right to hawk housewares in a college dormitory, has elicited, to date, seven judicial decisions, is in some respects a testament to the importance and complexity of the concept of freedom of expression.
But no matter how critical the First Amendment and its doctrinal evolutions may be, it is necessary that we not lose sight of precisely what is at stake in the matter at hand. We are asked to extend the Amendment’s protection to a commercial vendor who seeks free access to state university property in order to sell china and kitchenware to students. It is my view that from whatever perspective one approaches this case, the First Amendment cannot be held to bar the challenged state regulation. Accordingly, I concur with the majority’s result and reasoning, and write separately mainly to note that several independent lines of analysis provide equally strong support for the result reached today.
First, I agree that the speech at issue is commercial as a matter of law. The commercial speech doctrine, which offers lesser protection for commercial than for noncommercial communications, has been criticized almost since its inception for its failure to develop a hard and fast definition for this type of speech. See Baker, Commercial Speech: A Problem in the Theory of Freedom, 62 Iowa L.Rev. 1, 42-43 n. 146 (1976); Cox, Foreword: Freedom of Expression in the Burger Court, 94 Harv.L. Rev. 1, 26-39 (1980). The drawbacks created by this definitional difficulty are manifest — commercial speech, if too broadly de*868fined, may well extend to encompass speech that also carries political or self-expressive import, and the distinction may then serve to diminish important First Amendment protections. The present case makes evident, however, that similar dangers inhere in not distinguishing between commercial and non-commercial speech. To suggest that there is an absolute First Amendment right to sell kitchenware in state university dormitories is in my judgment to denigrate competing rights of the university and its students, and to invite dilution of the amendment by its tortuous application to the current controversy. See Ohralik v. Ohio State Bar, 436 U.S. 447, 456, 98 S.Ct. 1912, 1918, 56 L.Ed.2d 444 (1978) (“To require a parity of constitutional protection for commercial and noncommercial speech alike could invite dilution, simply by a leveling process, of the force of the Amendment’s guarantee with respect to the latter kind of speech.”) While the line between commercial and non-commercial speech may be difficult to draw in borderline cases, as I see it kitchenware sales do not require us to approach that borderline. See majority opinion at 861-62; see Ad World, Inc. v. Township of Doylestown, 672 F.2d 1136, 1139-40 (3d Cir.) cert. denied, 456 U.S. 975, 102 S.Ct. 2240, 72 L.Ed.2d 850 (1982) (“The important question is whether the publication as a whole relates solely tó the economic interest of the speaker and its audience.”) The communication at issue here is clearly speech proposing a commercial transaction, and nothing more. See Ohralik, 436 U.S. at 455-56, 98 S.Ct. at 1918-19.
Once it is determined that commercial speech is involved, one of several lines of analysis may be pursued to determine the validity of the regulation. The majority applies the Central Hudson test.1 An equally plausible approach would be to treat Penn State’s regulation as a reasonable time, place, and manner restriction. The University has a policy not to open its dormitories to general commercial solicitations. The specific restriction at issue here is the University’s prohibition of a certain manner of commercial speech — group sales — in a specific place — individual student dorm rooms. The University does not seek to prohibit commercial speech altogether; in fact, it allows one-on-one sales in dorm rooms, direct solicitation of sales by telephone and mail, advertising in the student media, and group sales demonstrations at the Nittany Lion Inn, an attractive motel located on the campus.
Time, place, and manner restrictions are valid “provided [1] that they are justified without reference to the content of the regulated speech, [2] that they are narrowly tailored to serve a governmental interest, and [3] that they leave open ample alternative channels for communication of the information.” Clark v. Community for Creative Non-Violence, — U.S. —, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984) (see also cases cited therein). The limitation here meets all three criteria.
The first element — that the restriction be content-neutral — must be read to mean content-neutral within the category of commercial speech. That is, a court must first determine whether the limitation covers commercial or non-commercial speech, and then ascertain whether, within either category, the limitation is content-neutral. This reading is required by the Supreme Court’s language in Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 781, 96 S.Ct. 1817, 1835, 48 L.Ed.2d 346 (1976), where the Court expressly noted the possibility of “time, place, and manner restric*869tions on commercial speech.”2 In Virginia State Board, the Court held that the statute at issue did not meet time, place, and manner requirements, because it singled out speech of a particular content— the prices of prescription drugs — and left open no alternative channels to communicate such information to prospective customers. 425 U.S. at 771, 96 S.Ct. at 1830. Similarly, if the University denied access to AFS while allowing Tupperware parties, or if it distinguished between, for example, cookware and jewelry sales, the regulation could not be construed as a content-neutral time, place, and manner restriction. Here, however, the regulation forbids all commercial speech in the form of group sales in dormitory rooms.
The second and third requirements of the time, place, and manner rule are also met. As the majority notes, the University has a substantial interest in not allowing its dormitories to become “rent-free merchandise marts,” and a multitude of alternative channels are made available to AFS to communicate information to the students regarding its products. Consequently, the University’s restriction on commercial speech in its dormitories is valid as a reasonable time, place and manner restriction. See Grayned v. City of Rockford, 408 U.S. 104, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972) (anti-noise statute restricting speech near schoolgrounds held constitutional); Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13 L.Ed.2d 487 (1965) (upheld prohibition on picketing near a courthouse); Breard v. Alexandria, 341 U.S. 622, 71 S.Ct. 920, 95 L.Ed. 1233 (1951) (upheld restrictions on door-to-door magazine solicitations).3
An analysis of the University’s regulation must also, I believe, consider the issue *870“in light of the special characteristics of the school environment.” Tinker v. Des Moines Independent School District, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969). The school cases provide both an independent basis for the result reached by the majority, as well as an underlying consideration crucial to the other lines of analysis. In the ordinary setting, the court must weigh the interest of the state against the individual’s interest in free speech. The university setting requires consideration of a third factor — the institutional autonomy of an academic body.
The Supreme Court has often emphasized the danger of judicial intervention in scholastic affairs. Widmar v. Vincent, 454 U.S. 263, 268 n. 5, 102 S.Ct. 269, 273 n. 5, 70 L.Ed.2d 440; id. at 279 n. 2, 102 S.Ct. at 279 n. 2 (Stevens, J., concurring); University of California Regents v. Bakke, 438 U.S. 265, 312, 98 S.Ct. 2733, 2759, 57 L.Ed.2d 750 (opinion of Powell, J.) (“Academic freedom, though not a specifically enumerated constitutional right, long has been viewed as a special concern of the First Amendment”); Healy v. James, 408 U.S. 169, 92 S.Ct. 2338, 33 L.Ed.2d 266 (1972); Tinker v. Des Moines School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969); Epperson v. Arkansas, 393 U.S. 97, 104-05, 89 S.Ct. 266, 270-71, 21 L.Ed.2d 228 (1968). While the Court did intervene in each of these cases, it was careful to admonish that intervention was justified only “where essential to safeguard the fundamental values of freedom of speech arid inquiry and belief.” Epperson, 393 U.S. at 104-05, 89 S.Ct. at 270-71, citing Developments in the Law-Academic Freedom, 81 Harv.L.Rev. 1045, 1051-55 (1968); see also id. at 1150-1152 (discussing institutional autonomy and judicial review).
Thus, the Supreme Court has interposed itself in academic affairs when a state legislature sought to control curricula by flatly forbidding the teaching of evolution, Epperson, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d 228; where school officials sought to suppress symbolic expression protesting United States involvement in Vietnam, Tinker, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731; and where a state university refused to recognize certain student groups on the basis of their religious or political beliefs. Widmar, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440; Healy, 408 U.S. 169, 92 S.Ct. 2338, 33 L.Ed.2d 266. The question we face today is whether the sale of kitchenware may implicate sufficiently fundamental First Amendment concerns to justify a court’s intrusion in the affairs of Penn State University. I believe that there are indeed “commonsense differences” between speech about the theory of evolution, religious commitment, and political dissent, on the one hand, and kitchenware sales on the other. See Virginia State Board, 425 U.S. at 771 n. 24, 96 S.Ct. at 1830 n. 24. To extend the arm of the federal courts to protect the latter would be to demean the importance of the former, and to ignore the institutional autonomy of the University. Our Court has refused to intervene in academic affairs in far closer cases of speech regulation than the sale of kitchenware in dormitory rooms. See, e.g., Seyfried v. Walton, 668 F.2d 214 (3d Cir.1981) (court did not disturb order of high school superintendent forbidding the dramatic production of “Pippin”).
The public school context leads to a fourth line of analysis supporting the University’s regulation. When confronting the issue of a speaker’s access to public property, the court must look to the nature of the forum. Where the state has created a public forum for open expressive activity, Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (university meeting facilities open to all student groups except religious groups), or where the forum is one traditionally devoted to public communication, Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939) (parks or streets), any content-based exclusion must be narrowly tailored to achieve a compelling state interest. Carey v. Brown, 447 U.S. 455, 461, 100 S.Ct. 2286, 2290, 65 L.Ed.2d 263 (1980). All public property, however, is not a public forum. Where public property is “not by tradition or by *871designation a forum for public communication,” the state is allowed to “reserve the forum for its intended purpose, communicative or otherwise, as long as the regulation on speech is reasonable and not an effort to suppress expression merely because public officials oppose the speaker’s view.” Perry Education Assn v. Perry Local Educators’Assn, 460 U.S. 37, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983).
The medium at issue in Perry Education Assn was a public school’s internal mail facilities. The Supreme Court upheld the school’s refusal to allow a rival union access to the mail system, even though the school provided access to the union that represented its teachers and to several civic organizations. The Court relied on the fact that the mail system was not “open for use by the general public.” 103 S.Ct. at 956. Similarly, here, the university dormitories are not open to the general public. See Majority Opinion, at n. 8. As the Court in Widmar noted:
A university differs in significant respects from public forums such as streets or parks or even municipal theaters. A university’s mission is education, and decisions of this Court have never denied a university’s authority to impose reasonable regulations compatible with that mission upon the use of its campus and facilities. We have not held, for example, that a campus must make all of its facilities equally available to students and non-students alike, or that a university must grant free access to all of its grounds or buildings.
454 U.S. at 267-68 n. 5, 102 S.Ct. at 273 n. 5.
Moreover, there is no contention here, as there was in Perry Education Assn, that the University has selectively sought to restrict one speaker because of its particular viewpoint. See Perry Education Assn, 103 S.Ct. at 957. There is nothing in the record suggesting that the University attempted to suppress the sale of kitchenware on ideological grounds; indeed, it is virtually inconceivable that it would. As such, a pertinent question to be addressed is whether the restriction is “reasonable in light of the purpose which the forum at issue serves.” Perry Education Assn, 103 S.Ct. at 957. Surely, it is not unreasonable to restrict the access of commercial vendors to a student dormitory; such a restriction takes into account both the interest of the university in minimizing disruption of students’ studying and privacy, and the University’s interest in not transforming its dormitories into commercial emporiums.
The fact that the regulation at issue here can be supported on a variety of independent grounds might be said to suggest confusion in the law of the First Amendment. I draw quite the opposite conclusion. The diversity of First Amendment analyses has developed precisely as a result of the Amendment’s scope and importance. The Amendment is broadly phrased because the potential for violations of a speaker’s or listener’s rights to expression and information are manifold; the various doctrines that have evolved demonstrate an effort to apply the amendment in a wide range of contexts, implicating innumerable competing interests and interlocking issues. That each of these analyses intersects to support the result here only underscores the point made at the beginning of this concurrence.
With all due respect, I do not believe that the First Amendment’s protection of a free and robust marketplace of ideas requires that a university dormitory be turned into a marketplace for a private corporation’s sale of kitchenware.4

. While I agree that the regulation at issue satisfies the requirements of Central Hudson Gas, I am not certain that these requirements need to be met within the context of this case, given the limited nature of the regulation. As I noted in an earlier opinion in this litigation, in virtually every instance where the Court has struck down regulation of commercial speech, including Central Hudson Gas, the regulation involved flatly prohibited speech about a certain commercial subject. See American Future Systems v. Pennsylvania State University, 688 F.2d 907, 917-19 (3d Cir.) (Adams, J., dissenting from denial of rehearing), cert. dismissed, 459 U.S. 1093, 103 S.Ct. 583, 74 L.Ed.2d 941 (1982). Here, however, the University makes no attempt to suppress all information regarding kitchenware sales, but asks only that such information not be conveyed through group sales in a dormitory room.


. Thus, while at first glance it may appear anomalous to label as content-neutral a regulation that differentiates between commercial and non-commercial speech, the distinction is one that is recognized and endorsed by First Amendment doctrine itself. As Justice Stevens has noted, "the measure of constitutional protection to be afforded commercial speech will surely be governed largely by the content of the communication.” Young v. American Mini-Theatres, 427 U.S. 50, 69, 96 S.Ct. 2440, 2452, 49 L.Ed.2d 310 (1976). See also American Future Systems v. Pennsylvania State University, 568 F.Supp. 666, 670 (M.D.Pa.1983).
To propose that a state cannot impose time, place and manner restrictions on commercial speech unless it also extends these restrictions to non-commercial speech would lead to a truly anomalous result. If such were the rule, commercial speech would receive the same First Amendment protection as non-commercial speech when it is merely limited by prohibition from certain places, but would have a lower level of protection when the state seeks to suppress it altogether. See generally, Shiffrin, The First Amendment and Economic Regulation: Away from a General Theory of the First Amendment, 78 Nw.U.L.Rev. 1212, 1282 (1983); Note, Time, Place, or Manner Restrictions on Commercial Speech, 52 G.W.L.Rev. 127 (1983). The Note characterizes Ohralik v. Ohio State Bar Assn, 436 U.S. 447, 98 S.Ct. 1912, 56 L.Ed.2d 444, as implicitly applying a time, place or manner rule to commercial speech. 52 G.W.L.Rev. at 135-37. While the Supreme Court has not yet expressly employed such an approach in the commercial speech context, lower courts have done so. See John Donnelly & Sons v. Campbell, 639 F.2d 6, 9 (1st Cir.1980), aff’d, 453 U.S. 916, 101 S.Ct. 3151, 69 L.Ed.2d 999 (1981); Lovett & Linder, Ltd. v. Carter, 523 F.Supp. 903, 909 (D.R. 1.1980).


. The University regulation is analogous to a city zoning ordinance that forbids commercial use of property in a residential area. Such zoning ordinances are commonplace, and would generally withstand constitutional attack as reasonable time, place, and manner restrictions on commercial speech. A plurality of the Supreme Court held in Young v. American Mini-Theatres, 427 U.S. 50, 96 S.Ct. 2440, 49 L.Ed.2d 310 (1976), over a vigorous dissent, that zoning restrictions are legitimate in some cases even for protected non-commercial speech. Justice Powell and Justice Stewart, neither of whom were part of the plurality in American-Mini Theatres, suggested in a more recent concurrence that an ordinance banning all commercial activity in a residential area would be "appropriate and valid.” Schad v. Borough of Mount Ephraim, 452 U.S. 61, 79, 101 S.Ct. 2176, 2188, 68 L.Ed.2d 671 (1981) (Stewart and Powell, JJ., concurring). We would, of course, be faced with quite a different question if there were a credible suggestion that the purpose of the restriction here was to inhibit the sales of kitchenware, rather than to preserve the educational and residential character of a dormitory. See Linmark Associates, Inc. v. Willingboro, 431 U.S. 85, 94, 97 S.Ct. 1614, 1619, 52 L.Ed.2d 155 (1977) (distinguishing between legitimate regulations aimed at "secondary effect” of speech at a particular place and illicit regulations aimed at the "primary effect” of speech, i.e., that listeners will act upon it).


. While I agree with Judge Sarokin that the record indicates that AFS has been less than upright in some of its practices, I am less certain that the "misleading or related to unlawful activity" exception to commercial speech protection may be extended to the facts of this case. The Supreme Court has denied First Amendment protection to "speech proposing an illegal transaction,” Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489, 496, 102 S.Ct. 1186, 1192, 71 L.Ed.2d 362 (1982) (commercial speech promoting illegal drug use), and to speech which is itself illegal. Pittsburgh Press Co. v. Human Relations Comm'n, 413 U.S. 376, 388, 93 S.Ct. 2553, 2560, 37 L.Ed.2d 669 (1973) (want ads discriminated on basis of sex). In less *872clearly egregious cases regulations have been upheld, but only after the Court afforded commercial speech some protection and then weighed competing interests. See Ohralik v. Ohio State Bar Assn, 436 U.S. 447, 98 S.Ct. 1912, 56 L.Ed.2d 444 (1978). Moreover, the fact that some of AFS' activities have been adjudged illegal does not necessarily render all of its speech unprotected. Since I believe that the regulation is valid even if the speech is assumed to have some commercial speech protection, I am reluctant to extend the contours of the "misleading or related to unlawful activity” exception. My reluctance is heightened by the fact that the district court here did not make sufficient findings with respect to whether AFS’s practices were deceptive or illegal to permit an appropriate review of this contention.